Citation Nr: 0928707	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  04-05 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral cataracts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from May 1964 to May 1967.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

A videoconference hearing before the undersigned Veterans Law 
Judge was held in February 2006.  A transcript of the 
testimony is in the claims file.

This matter was previously before the Board in April 2006 and 
November 2006.  In April 2006 the Board remanded the claim 
for additional development.  In November 2006 the Board 
denied the Veteran's claim to reopen based on a finding that 
new and material evidence had not been provided.  The Veteran 
appealed the November 2006 Board decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
December 2008 decision, the Court vacated the Board's 
November 2006 decision, and remanded the claim for 
readjudication consistent with the Court's memorandum 
decision.

The Veteran filed a new request to reopen a claim for service 
connection for bilateral cataracts in June 2008, while an 
appeal of the Board's November 2006 decision was pending at 
the Court.  The RO issued a rating decision in September 2008 
denying the Veteran's claim to reopen because the evidence 
submitted was not new and material.  The Veteran filed a 
notice of disagreement with this decision in September 2008, 
and according to information on the computer tracking system, 
a substantive appeal has been filed.  However, the Board's 
November 2006 decision has been vacated, and the prior appeal 
concerning whether new and material evidence has been 
submitted to reopen the claim for service connection for 
bilateral cataracts remains pending.  Thus, the appeal with 
respect to the September 2008 RO decision on the identical 
issue will be consolidated with the appeal remanded by the 
Court.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.
REMAND

Initially, the Board notes that when the Veteran filed his 
notice of disagreement with the September 2008 rating 
decision, he requested a personal hearing.  It is unclear 
whether such hearing has been scheduled or held before the 
RO, and the VA Form 9 has not been associated with the file, 
although the computer tracking system indicates that it was 
received.  On remand, the RO should associate any documents 
received in conjunction with the June 2008 claim to reopen 
that are 
not currently contained in the claims file , to include the 
substantive appeal (VA Form 9).  In addition, the RO should 
determine if the Veteran would still like a personal hearing 
before RO personnel, and, if so, one should be scheduled.  

The Court remanded the claim to the Board because it found 
that the Veteran's testimony during his hearing suggested 
that he did not understand what type of evidence would 
warrant reopening of his claim, and he was not advised during 
the course of the hearing as to the type of evidence to 
submit.  See Constantino v. West, 12 Vet. App. 517, 520 
(1999) (finding a duty to suggest failure where a hearing 
officer did not suggest that a claimant submit medical 
evidence in support of a belief voiced at a hearing before a 
VA decision review officer).  Thus, on remand, the Veteran 
should be advised that the type of evidence to submit that 
would assist in reopening his claim would be medical evidence 
or a medical opinion indicating that his eye condition did 
not exist prior to service, or that if his cataracts did 
exist prior to service that they worsened at a rate beyond 
normal progression as a result of his military service.

Accordingly, the case is REMANDED for the following action:

1.  Associate all documents received in 
conjunction with the June 2008 claim to 
reopen and subsequent appeal of the 
September 2008 rating decision with the 
claim file, including the substantive 
appeal received in November 2008.

2.  Send a letter to the Veteran 
specifically advising him that to support 
his claim to reopen the prior denial of 
service connection for bilateral 
cataracts, he should obtain medical 
evidence or a medical opinion indicating 
that his cataracts did not exist prior to 
service, or if his cataracts did exist 
prior to service that they worsened at a 
rate beyond normal progression as a result 
of his military service.  

3.  Ask the Veteran whether he still 
wishes to have a personal hearing at the 
RO, and if so, schedule the Veteran for 
such. 

4.  After the above has been completed to 
the extent possible, readjudicate the 
issue on appeal.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




